                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

SU SEND CHANG TRAN; VANG       )           CIVIL NO. 18-00327 JAO-RLP
VAN TRAN; CHIH CHIEH           )
CHANG,                         )
                               )           ORDER ADOPTING MAGISTRATE
          Plaintiffs,          )           JUDGE’S FINDINGS AND
                               )           RECOMMENDATION
     vs.                       )
                               )
FOOD PLANNING SERVICE          )
HAWAII INC. dba SWEET HOME )
CAFÉ; FOOD PLANNING            )
WAIKIKI INC. dba ALOHA HOT )
POT and SWEET HOME CAFÉ        )
WAIKIKI; KEVIN KINERNEY;       )
TORU YAMAMOTO; OKUDA           )
TSUYOSHI; JOHN DOES 1-10;      )
DOE ENTITIES 1-10,             )
                               )
          Defendants.          )
______________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed on March 18, 2019 and

served on all parties on March 19, 2019, and no objections having been filed by

any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.2, the “Findings and Recommendation to

Dismiss This Action Without Prejudice,” ECF No. 16, are adopted as the opinion

and order of this Court.
      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, April 4, 2019.




CIVIL NO. 18-00327 JAO-RLP; Tran v. Food Planning Service Hawaii Inc., et al.; ORDER
ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION




                                           2
